NO. 07-01-0394-R

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  JANUARY 2, 2003

                        ______________________________


                        FRANK LEROY GAINES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 95-420458; HONORABLE BLAIR CHERRY, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Frank Leroy Gaines appeals from a judgment revoking his community

supervision, adjudicating him guilty of aggravated sexual assault and assessing

punishment of incarceration for 35 years. We affirm.


      Pursuant to a plea bargain, on April 14, 1998, appellant entered a plea of guilty to

a charge of aggravated sexual assault.          The trial court found that the evidence
substantiated appellant’s guilt, accepted the guilty plea, deferred adjudication of guilt and

sentenced appellant to ten years community supervision.


       On June 26 and 27, 2001, the trial court heard the State’s Amended Motion to

Proceed with Adjudication of Guilt and motion to revoke appellant’s probation. The trial

court found that appellant violated his probation terms, revoked appellant’s community

supervision and adjudicated him guilty of aggravated sexual assault. The trial court

ordered a pre-sentence report and set a separate hearing for sentencing. On September

13, 2001, the trial court held a sentencing hearing, following which appellant was

sentenced to incarceration for 35 years in the Institutional Division of the Texas

Department of Criminal Justice. Appellant filed a general notice of appeal.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that in the opinion of counsel, the record reflects no

reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.

Counsel thus concludes that the appeal is frivolous. Counsel has discussed why, under

the controlling authorities, there is no reversible error in the trial court proceedings or

judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised



                                             2
appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                 Phil Johnson
                                                   Justice


Do not publish.




                                            3